EXHIBIT 10.12.2

Print Name of Participant:[            ]

HEALTHSOUTH CORPORATION

2004 AMENDED AND RESTATED DIRECTOR INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT, made as of [            ] (the “Grant
Date”), by and between HealthSouth Corporation., a Delaware corporation (the
“Company”), pursuant to the HealthSouth Corporation 2004 Amended and Restated
Director Incentive Plan (the “Plan”) and [            ] (the “Participant”).
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.

 

1. Grant of Award. The Company hereby grants to the Participant, as of the Grant
Date and subject to the terms and conditions of the Plan and subject further to
the terms and conditions set forth herein, [            ] (including the
provisions of Section 11 thereof) number of RSUs.

 

2. Vesting. The RSUs granted to the Participant shall be fully vested as of the
Grant Date and shall be settled on the earlier of (i) the consummation of a
Change in Control transaction, provided that such Change in Control constitutes
a “change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of a corporation” within the
meaning of Section 409A of the Code (any regulations promulgated thereunder) or
(ii) the six month anniversary of date on which the Participant ceases to serve
on the Board of Directors for any reason (the “Settlement Date”).

 

3. Form of Payment. Each RSU granted hereunder shall represent the right to
receive one share of Common Stock upon the settlement of each RSU, subject to
adjustment pursuant to Section 11 of the Plan.

 

4.

Dividend Equivalents. Additional RSUs shall be credited to the Participant’s
account as of each date (a “Dividend Date”) on which cash dividends and/or
special dividends and distributions are paid with respect to Common Stock,
provided that the record date with respect to such dividend or distribution
occurs prior to the Settlement Date. The number of RSUs to be credited to the
Participant’s account under the Plan as of any Dividend Date shall equal the
quotient obtained by dividing (a) the product of (i) the number of the RSUs
credited to such account on the record date for such dividend or distribution
and (ii) the per share dividend (or distribution value) payable on such Dividend
Date, by (b)



--------------------------------------------------------------------------------

 

the fair market value of a share of Common Stock as of such Dividend Date,
determined in accordance with Section 8 of the Plan.

 

5. Restrictions on Transfer. RSUs may not be transferred or otherwise disposed
of by the Participant, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the RSUs by any holder thereof in violation of the provisions of this
Agreement shall be valid, and the Company will not transfer any of such RSUs on
its books, nor will any dividends be paid thereon, unless and until there has
been full compliance with such provisions to the satisfaction of the Company.
The foregoing restrictions are in addition to and not in lieu of any other
remedies, legal or equitable, available to enforce said provisions.

 

6. Approvals. No shares of Common Stock shall be issued under this Agreement
unless and until all legal requirements applicable to the issuance of such
shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any issuance of shares to the
Participant on the Participant’s undertaking in writing to comply with such
restrictions on the subsequent disposition of such shares as the Committee shall
deem necessary or advisable as a result of any applicable law or regulation.

 

7. Taxes. The Participant understands that the Participant (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement. At the time the Participant
recognizes taxable income in respect to the RSUs, the Participant shall owe to
the Company an amount equal to the federal, state and/or local taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the payment of the RSUs. At the Company’s discretion, the Participant may
satisfy the foregoing requirement by one or a combination of the following
methods: (a) making a payment to the Company in cash or cash equivalents;
(b) with the consent of the Company, by authorizing the Company to withhold cash
otherwise due to the Participant; (c) authorizing the Company to withhold a
portion of the shares of Common Stock to be received hereunder having a value
equal to or less than the minimum amount required to be withheld or (d) a
combination of the foregoing.

 

8. Compliance with Law and Regulations. This Agreement, the Award granted hereby
and any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required.

 

9. Incorporation of Plan. This Agreement is made under the provisions of the
Plan (which is incorporated herein by reference) and shall be interpreted in a
manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.



--------------------------------------------------------------------------------

10. Binding Agreement; Successors. This Agreement shall bind and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
Participant’s personal representatives and beneficiaries.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon all Persons.

 

12. Amendment. This Agreement may be amended or modified by the Company at any
time; Notwithstanding the foregoing, no amendment or modification that is
adverse to the rights of the Participant as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Participant has hereunto set his
hand, all as of the day and year set forth below.

HEALTHSOUTH CORPORATION

 

--------------------------------------------------------------------------------

Name:

Title:

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

PARTICIPANT

 

--------------------------------------------------------------------------------

Dated as of:                                         